DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 25, 2020 has been considered by the Examiner and made of record in the application file.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

	
		
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 4,  and 9 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims recite “sorting the wireless communication service in an ascending order of narrowness of the area requested”
“sorting… in an ascending order of the narrowness of the area” implies multiple areas with different “narrowness.” However, the claims do not indicate multiple areas. Further paragraph [0082] of the specification refers to FIG. 10 as an illustration of the “order of the narrowness of the service providing area”. In FIG. 10, several areas A-D are shown, however, area A can be seen listed in several rows. It is unclear how “order of narrowness of the area” should be implemented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soave (US 2018/005248).
Regarding claim 1, Soave teaches an access point management method for managing a plurality of access points (abstract, access point 135 – FIG. 1) capable of providing wireless communication services in accordance with a plurality of wireless standards (WI-FI, BWA and Bluetooth are disclosed – par [0076]) to a radio terminal apparatus, the method comprising: 
acquiring plural pieces of request information used for requesting to provide the wireless communication service, the plural pieces of request information comprising information indicating an area in which the wireless communication service is provided (Portability Provider 160 receiving 810 a request from the Product Provider 145 to provide Wi-Fi portability service to the user 100, at a location and time based on a transaction between the user 100 and the Product Provider 145 – par [0085]); 
selecting the access point assigned to each wireless communication service, based on the area requested by the plural pieces of request information acquired and characteristics of a wireless standard provided in the wireless communication service (determining 820 if an access point is available at the requested location and time received from the Product Provider 145 and with the network parameters received with the registration from the user 100 – par[0085]. Personal network parameters, including personal SSID 120, of user 100 to activate Wi-Fi portability service for user 100  – [0039]); and 
transmitting a request signal for deploying the wireless communication service corresponding to the request information, to the access point selected (the Portability Provider 160 provisions 825 an access point at the reserved location to activate with the alternative network parameters at the reserved time, and deactivate at the reservation end time – par [0085], [0036]). 
Regarding claim 10, Soave teaches an access point management apparatus (WIFI Portability Provider 160 – FIG. 1) for managing a plurality of access points (access point 135 – FIG. 1) capable of providing wireless communication services in accordance with a plurality of wireless standards to a radio terminal apparatus (WI-FI, BWA and Bluetooth are disclosed – par [0076]), the apparatus comprising: 
an acquisition unit configured to acquire plural pieces of request information used for requesting to provide the wireless communication service, the plural pieces of request information comprising information indicating an area in which the wireless communication service is provided Portability Provider 160 receiving 810 a request from the Product Provider 145 to provide Wi-Fi portability service to the user 100, at a location and time based on a transaction between the user 100 and the Product Provider 145 – par [0085]);; 
a selection unit configured to select the access point assigned to each wireless communication service, based on the area requested by the plural pieces of request information acquired and characteristics of a wireless standard provided in the wireless communication service (determining 820 if an access point is available at the requested location and time received from the Product Provider 145 and with the network parameters received with the registration from the user 100 – par[0085]. Personal network parameters, including personal SSID 120, of user 100 to activate Wi-Fi portability service for user 100); and 
a requesting unit configured to transmit a request signal for deploying the wireless communication service corresponding to the request information, to the access point selected (the Portability Provider 160 provisions 825 an access point at the reserved location to activate with the alternative network parameters at the reserved time, and deactivate at the reservation end time – par [0085], [0036]), wherein each of the acquisition unit, the selection unit and the requesting unit is implemented by: i) computer executable instructions executed by at least one processor, ii) at least one circuitry or iii) a combination of computer executable instructions executed by at least one processor and at least one circuitry (Portability Provider – FIG. 1 inherently includes at least a processor performing instructions. See also Soave’s claim 21). 
Regarding claim 11, Soave teaches an access point management system (FIG. 1) comprising: a plurality of access points (access point 135 – FIG. 1)  configured to provide wireless communication services in accordance with a plurality of wireless standards to a radio terminal apparatus (WI-FI, BWA and Bluetooth are disclosed – par [0076]); and an access point management apparatus (WIFI Portability configured to manage the plurality of access points, wherein the access point management apparatus comprises 
an acquisition unit configured to acquire plural pieces of request information used for requesting to provide the wireless communication service, the plural pieces of request information comprising information indicating an area in which the wireless communication service is provided (Portability Provider 160 receiving 810 a request from the Product Provider 145 to provide Wi-Fi portability service to the user 100, at a location and time based on a transaction between the user 100 and the Product Provider 145 – par [0085]), 
a selection unit configured to select the access point assigned to each wireless communication service, based on the area requested by the plural pieces of request information acquired and characteristics of a wireless standard provided in the wireless communication service (determining 820 if an access point is available at the requested location and time received from the Product Provider 145 and with the network parameters received with the registration from the user 100 – par[0085]. Personal network parameters, including personal SSID 120, of user 100 to activate Wi-Fi portability service for user 100 – [0039]), and a requesting unit configured to transmit a request signal for deploying the wireless communication service corresponding to the request information, to the selected access point (the Portability Provider 160 provisions 825 an access point at the reserved location to activate with the alternative network parameters at the reserved time, and deactivate at the reservation end time – par [0085], [0036]); and the access point comprises a control unit configured to receive the request signal and output an instruction signal in response to the request signal, and a wireless processing unit configured to provide the wireless communication service based on the instruction signal (the Portability Provider 160 provisions 825 an access point at the reserved location to activate with the alternative network parameters at the reserved time, and deactivate at the reservation end time – par [0085], [0036]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Soave in in view of Sunay et al. (US 2018/0176800, hereinafter Sunay).

Regarding claim 5, Soave  teaches claim 1 but fails to teach wherein, in selecting the access point assigned to each wireless communication service, the plural pieces of acquired request information is grouped in accordance with a predetermined condition; and the wireless communication service required by each of the plural pieces of request information is sorted in response to any one or both of the request information belonging to a group obtained by grouping and the request information which does not belong to the group. 
However, Sunay  teaches wherein, in selecting the access point assigned to each wireless communication service, the plural pieces of acquired request information is grouped in accordance with a predetermined condition (users may be grouped in to group upon resource reservation requests – par [0026]); and the wireless communication service required by each of the plural pieces of request information is sorted in response to any one or both of the request information belonging to a group obtained by grouping and the request information which does not belong to the group (each service group, a RAN controller jointly calculates the optimal vMAC configuration (such as the optimal allocation of resources to each RAT's vMAC) and optimal splitting of flows to different RATs using service group attributes, the properties of the subscriber flows, and the collected information from the BSs and the UEs – par [0028]. Groups have higher and lower priority groups – par [0044]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Sunay in Soave optimization of wireless resource.
Regarding claim 6, Soave in view of Sunay teaches claim 5 but fails to teach wherein, in selecting the access point assigned to each wireless communication service, in a case where the wireless standards used for different pieces of request information are identical to each other, and the request condition is satisfied, the different pieces of request information are grouped to the same group. 
wherein, in selecting the access point assigned to each wireless communication service, in a case where the wireless standards used for different pieces of request information are identical to each other, and the request condition is satisfied, the different pieces of request information are grouped to the same group (each group may be subjected to its own set of medium access (MAC) protocols for each RAT  – par [0023]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Sunay in Soave optimization of wireless resource.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/QUOC THAI N VU/Primary Examiner, Art Unit 2642